DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2021 has been entered.
 					Election/Restrictions
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, given the confusing “a total amount”, as opposed to “the total amount”, it is unclear how many total amounts are intended.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 02036168 A (Nishikawa) and machine translation thereof.
meets Applicants’ first maleimide resin of Formula (2)) and ii) a second bismaleimide resin having the general formula per page 14 inclusive of 4,4’-diphenylmethane bismaleimide, bisphenol A diphenyl ether bismaleimide, etc., (meets Applicants’ second maleimide resin).  In Example 2, the N,N’-4,4’-methylenebis(2-isopropyl-6-methylphenylene maleimide) of formula (B) is obtained by reacting maleic anhydride and 4,4’-methylenebis(2-isopropyl-6-methylalanine). 
Nishikawa sets forth various resin compositions (e.g., examples 6, 11, 22 and 23 per Tables 2 and 3) comprising bismaleimide resin (B) (meets Applicants’ first maleimide resin of Formula (2)) and N,N-bismaleimide-4,4’-diphenylmethane and/or 2.2-bis(4-(4-maleimide phenoxy)phenyl)propane (meets Applicants’ second maleimide resin), wherein the total amount of the bismaleimides falls within the scope of the present claims.  For instance, example 6 comprises about 57% of bismaleimide resins and examples 22 and 23 comprise about 36% of total bismaleimide resins.
 Nishikawa anticipates the present claim in that it is reasonably believed that the exemplified resin compositions meet the claimed requirements in terms of the types of first/second maleimide resins and their contents.  In the alternative, it would have been within the purview of Nishikawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a resin composition comprising a bismaleimide resin of formula (I) falling within the scope of the presently claimed first maleimide resin with an additional bismaleimide resin falling within the scope of the presently claimed second .
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,138,000 (Kramer).
Kramer discloses a composition comprising:
(a) a mixture of an aromatic bismaleimide of formula (I) inclusive of bismaleimides wherein R1 is methyl (CH3), R2 is isopropyl or t-butyl and each of R3 and R4 is hydrogen (meets Applicants’ first maleimide resin of Formula (2) or (3) and overlaps amount thereof) and N,N’-4,4’-methylenebis(phenylmaleimide) (meets Applicants’ second maleimide resin and overlaps amount thereof); and
(b) an alkenyl phenol and/or alkenyl phenol ether (not precluded from present claims), wherein the composition contains 0.05 to 2 mole of component (b) per mole of component (a) (overlaps Applicants’ total amount of maleimide resins)
(e.g., abstract, C1:65-68, C2:49-57, Table 1, examples, claims).  Specifically, Kramer’s aromatic bismaleimide of formula (I) embraces N,N’-4,4’-methylenebis(2-isopropyl-6-methylphenylmaleimide) (Applicants’ first maleimide of Formula (2)) and N,N’-4,4’-methylenebis(2-t-butyl-6-methylphenylmaleimide) (Applicants’ first maleimide of Formula (3)).
Kramer’s Example 8 comprises:
 50 grams of bismaleimide B (N,N’-4,4’-methylenebis(2-ethyl-6-methylphenylmaleimide) (differs from Applicants’ first maleimide Formula (2) and (3) in that R2 is ethyl as opposed to isopropyl or t-butyl) and
meets Applicants’ second maleimide).  In Example 9, Kramer blends 100 grams of the maleimide mixture per Example 8 with 68 grams of diallyl bisphenol A (not precluded from present claims).  As presently recited, the total amount of maleimide resin is met by both Kramer’s Examples 8 and 9 containing a 1:1 weight ratio of bismaleimides.
In essence, Kramer’s Examples 8 and 9 differ from the present claim in that the (N,N’-4,4’-methylenebis(2-ethyl-6-methylphenylmaleimide) bismaleimide B contains an ethyl group as opposed to isopropyl or t-butyl. To the extent, the C1-C4 alkyl R2 group disclosed by Kramer clearly embraces isopropyl (see bismaleimides D and E per Table 1) and t-butyl, it would have been obvious to one having ordinary skill in the art to replace the ethyl R2 group in bismaleimide B with its homologous isopropyl or t-butyl functional alternative with the reasonable expectation of success.
Response to Arguments
Applicant's arguments and Declaration filed December 01, 2021 have been fully considered but they are not persuasive. 
It is Applicants’ contention that a comparison of inventive example E1 with comparative example C12 demonstrates unexpected results for using Applicants’ first resin A1 (i.e., N,N’-4,4’-methylenebis(2-isopropyl-6-methylphenylmaleimide)) in place of Kramer’s first resin B1 (i.e.,  N,N’-4,4’-methylenebis(2-ethyl-6-methylphenylmaleimide = BMI-70).  This is not well taken.  Example E1 comprises i) first resin A1 and ii) second resin BMI-70, whereas example C12 comprises i) first resin B1 (=BMI-70) and ii) second resin BMI-1000.  Thus, the comparison of examples E1 and C12 simply shows the effect, in terms of solubility differences, of using resin A1 in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765